  Case 18-11123-M Document 410 Filed in USBC ND/OK on 07/02/19 Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA                                Filed/Docketed
                                                                                         Jul 02, 2019
IN RE:                                          )
                                                )
IN RE NICHOLS BROTHERS, INC.,                   )             Case No. 18-11123-M
et al., 1                                       )                 Chapter 11
                                                )
               Debtors.                         )              Jointly Administered
                                                )

     ORDER GRANTING SECOND AMENDED MOTION TO SETTLE AND
  COMPROMISE CLAIMS BY AND AGAINST THE RAILROAD COMMISSION OF
         TEXAS AND NOTICE OF OPPORTUNITY FOR HEARING

       THIS MATTER comes before the Court pursuant to the Second Amended Motion to Settle

and Compromise Claims By and Against the Railroad Commission of Texas and Notice of

Opportunity for Hearing [Docket No. 378] filed on June 4, 2019 (hereinafter, “Motion”), by W.O.

Operating Company, Ltd. (“W.O. Operating”). The Court, upon reviewing the Motion, and in the

absence of an objection to the same, finds as follows:

       1.      W.O. Operating, through its counsel, filed the Motion on June 4, 2019. The Motion

was served in accordance with applicable rules and procedures of the Bankruptcy Code and

Bankruptcy Rules. Pursuant to the Motion, objections were required to be filed on or before June

28, 2019. No objections have been filed.

       2.      The settlement between W.O. Operating and the Railroad Commission of Texas

(“TRRC”), is reasonable and in the best interests of W.O. Operating and its bankruptcy estate. The

Settlement was the product of arm’s length negotiations between W.O. Operating and the TRRC.

       IT IS HEREBY ORDERED that the Motion is granted; and it is further


       1
        The Debtors in these jointly administered cases are: NICHOLS BROTHERS, INC., Case No. 18-
11123-TLM; NBI PROPERTIES, INC., Case No. 18-11124-M; NBI SERVICES, INC., Case No. 18-11125-
M; LADDER COMPANIES, INC., Case No. 18-11126-M; RED WATER RESOURCES, INC., Case No.
18-11127-M; CANO PETRO OF NEW MEXICO, INC., Case No. 18-11128-M; and W.O. OPERATING
COMPANY, LTD., Case No. 18-11129-M.
  Case 18-11123-M Document 410 Filed in USBC ND/OK on 07/02/19 Page 2 of 2



       ORDERED that the terms and conditions as set forth in the Motion and the attachments

thereto, which are incorporated herein by reference, are approved by the Court pursuant to Federal

Rule of Bankruptcy Procedure 9019, and that all parties are bound to perform and observe the

same; and it is further

       ORDERED that any issues pertaining to the Motion or the settlement shall be heard by this

Court or any court of competent jurisdiction.

       DATED this 2nd day of July, 2019.
                                                          BY THE COURT:



                                                         TERRENCE L. MICHAEL
                                                         UNITED STATES BANKRUPTCY JUDGE




                                                2
